Jones, J.,
dissenting. The great mass of the testimony against the mayor related to his misconduct at a previous term. This court holds such testimony to be incompetent, and, in ordinary judicial review, because of such incompetent testimony, the removal would not be sustained. I cannot escape the con*449elusion that the Governor would not have removed the mayor had he not entertained the testimony relating to what occurred at a previous term.
For that reason alone I find myself unable to concur in the judgment.